Mr. Justice McAllister delivered the opinion of the Court: This is an appeal from the judgment of the Superior Court of Cook county, in favor of the.city, upon a warrant for a special assessment for improving a portion of West Randolph street in the city of Chicago. The ordinance under which the assessment was levied, ordered “that West Randolph street, from the-west line of Hal-sted street to the east curb line of Carpenter street, be curbed with curb walls where the same are not already built, and where the same are not now in good and sound condition; West Randolph street from the west line of Halsted street to the east curb line of Carpenter street, and curbing with curb stones where the same are not already set, and where the same are not now in a good and sou/nd condition; said Randolph street from the west curb line of Carpenter street to the western terminus of said West Randolph street at Union Parir, and filling, grading, and paving with wooden blocks said West Randolph street from the west line of Halsted street to the western terminus of said West Randolph street at Union Park, (excepting a space sixteen feet wide in the middle of said West Randolph street, from the west line of Halsted street to the western terminus of said West Randolph street at Union Park, now occupied by the tracks of the Chicago West Division Railway Company,) in the manner particularly described in the accompanying drawing and in the ordinance herewith submitted, directing the doing of the work.” This' ordinance is an attempt to vest the board of public works with an illegal discretion; it tends to open the way to an unfair assessment, and to favoritism and fraud. It falls directly within the grounds of condemnation stated in Foss v. City of Chicago, 56 Ill. 354. The ordinance was void, and the city collector had no au-, thorityto apply for judgment. Judgment reversed and cause remanded. Judgment reversed.